DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of the following:
   Figures 1-3:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
   The reference numerals, lines, and text are blurry as they have a dot matrix background, which distorts the view.
	

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0002], line 2:  The article -- a -- should be inserted prior to the term "hazardous". 
   Paragraph [0003], line 1:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [003], line 2:  A -- comma -- should be inserted after the term "like".
   Paragraph [0003], line 3:  The article -- a -- should be inserted prior to the term "hazardous".
   Paragraph [0005], line 2:  The article -- a -- should be inserted prior to the term "hazardous"; and the article -- the -- should be inserted prior to the term "external".
   Paragraph [0006], line 2:  The article -- the -- should be inserted prior to the term "hazardous".
   Paragraph [0017], line 1:  The first occurrence of the article "the" should be corrected to read -- The --; and the article -- the -- should be inserted prior to the term "hazardous".
   Paragraph [0017], line 17:  The term "leaving" should be corrected to read something similar to -- remaining --.
   Paragraph [0017], line 17:  The article -- the -- should be inserted prior to the term "external".
   Paragraph [0019], line 2:  The article -- a -- should be inserted prior to the term "hazardous".
   Paragraph [0020], line 2:  The article -- the -- should be inserted prior to the term "hazardous".
   Paragraph [0022], line 2:  The article -- the -- should be inserted prior to the term "hazardous".
   Paragraph [0025], line 2:  The article -- a -- should be inserted prior to the term "hazardous". 
   Paragraph [0026], line 18:  The term "aperture" should be corrected to read
-- apertures -- because the orifice plate (6) appears to have more than one aperture; and the term "is" should be corrected to read -- are --.
   Paragraph [0026], line 20:  The term "leaving" should be corrected to read something similar to -- remaining --.
   Paragraph [0026], line 22:  The article -- the -- should be inserted prior to the term "external".
   Paragraph [0028], line 1:  The term "interior" should be corrected to read
-- exterior -- as the insulating jacket (10) surrounds the closed chamber (1) rather than being inside the closed chamber.  Alternatively, the terms "covers the interior of" should be corrected to read -- surrounds --.
   Paragraph [0030], line 6:  The article -- the -- should be inserted prior to the term "hazardous". 
   Paragraph [0034], line 1:  The article -- the -- should be inserted prior to the term "hazardous". 
   Paragraph [0035], lines 4-5:  Perhaps the term "opening" should be corrected to read -- operating -- since it does not appear that a stirrer or heating device has an opening. 
    Paragraph [0037], line 1:  Perhaps the term "closing" should be corrected to read -- stopping --.  
   Paragraph [0041], lines 1-2:  The first step of "controlling the internal temperature of the closed chamber to change between t1 and t3" does not make sense.  This has already occurred in steps (4) through (6).  Is the process repeated in step (7) such that the temperature is brought back down to t1 and then increased to t3?
   Paragraph [0042], line 1:  Perhaps the term "Therefore" should be corrected to read -- Thereafter --.
   Paragraph [0044], lines 2, 4, and 6:  The article -- the -- should be inserted prior to the term "hazardous".
   Paragraph [0046], line 1:  Perhaps the term "Therefore" should be corrected to read -- Thereafter --.
   Paragraph [0047], line 1:  The article -- the -- should be inserted prior to the term "hazardous". 
   Paragraph [0047], line 18:  The term "leaving" should be corrected to read something similar to -- remaining --.
   Paragraph [0047], line 20:  The article -- the -- should be inserted prior to the term "external".

Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
   Re claim 1, claim line 1:  The article -- a -- should be inserted prior to the term "hazardous". 
   Re claim 1, claim line 6:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the compensation device.
   Re claim 1, claim lines 11-12:  The phrase "the outer side face" lacks antecedent basis.
   Re claim 1, claim line 13:  The phrase "the outer side face" lacks antecedent basis.
   Re claim 2, claim line 1:  The article -- a -- should be inserted prior to the term "hazardous".
   Re claim 3, claim line 1:  The article -- a -- should be inserted prior to the term "hazardous".
   Re claim 3, claim line 2:  The phrase "the outer side face" lacks antecedent basis.
   Re claim 3, claim line 3:  The phrase "the outer side face" lacks antecedent basis.
   Re claim 4, claim line 1:  The article -- a -- should be inserted prior to the term "hazardous".
   Re claim 5, claim line 1:  The article -- a -- should be inserted prior to the term "hazardous".
   Re claim 6, claim line 1:  The article -- a -- should be inserted prior to the term "hazardous".
   Re claim 6, claim line 2:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the coating; and the article -- the -- should be inserted prior to the term "hazardous".
   Re claim 6, claim line 3:  The phrase "the inner wall" lacks antecedent basis.
   Re claim 7, claim line 1:  The article -- a -- should be inserted prior to the term "hazardous".
   Re claim 8, claim line 1:  The article -- a -- should be inserted prior to the term "hazardous".
   Re claim 9, claim line 1:  The article -- a -- should be inserted prior to the term "hazardous".
   Re claim 10, claim line 1:  The article -- a -- should be inserted prior to the term "hazardous".

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim line 15:  The term "tightly" is deemed to be indefinite because the term is a relative term, which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, one does not know the metes and bounds of the term "tightly".  How is the term measured to ensure that the film is tightly affixed to the orifice plate?
   Re claim 2, claim line 2: It is not clear how an insulating jacket that surrounds a closed chamber is being claimed as covering the interior of the closed chamber.  Is not the interior of the closed chamber covered by the walls of the closed chamber; and the exterior of the closed chamber covered by the insulating jacket?

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-10 because the prior art of record fails to teach and/or make obvious an evaporation closed chamber wherein the closed chamber  is provided with a gas compensation device for performing gas volume compensation on the interior of the closed chamber in a gas sampling process, the gas compensation device is arranged on one or more surfaces of the closed chamber, the gas compensation device comprises an orifice plate, a pressure plate, a drive device and an elastic film, the orifice plate is mounted on any surface or multiple surfaces of the closed chamber, the elastic film is arranged on the outer side face of the corresponding orifice plate, the pressure plate is arranged on the outer side face of the corresponding elastic film, and the drive device is in transmission connection with the corresponding pressure plate so as to drive the pressure plate to move forwards and backwards to tightly press the elastic film to be in contact with the orifice plate in combination with all of the remaining limitations of the claim.
   The closest prior art CN 108152451 discloses a harmful substance test apparatus having an internal air circulation apparatus, the harmful substance test apparatus comprising a cabin body 1, wherein the cabin body 1 is provided with at least
one odor sampling port 5, and the cabin body 1 is provided with an internal air circulation apparatus 11 for simulating internal air circulation. The internal air circulation apparatus 11 further comprises an internal air circulation pipeline 111, and a circulation flowmeter or a circulation flow controller 113 and an internal circulation fan 114 which are located on the internal air circulation pipeline 111, wherein two ends of the internal air circulation pipeline 111 are respectively connected to different positions of the cabin body 1, and the two ends of the internal air circulation pipeline 111 are both provided with control valves 112; and the circulation flowmeter or the circulation flow controller 113 is located in front of or behind the internal circulation fan 114.  The difference between the prior art and the claims is the specific structure and connection relationship of the gas compensation apparatus recited in the claims.  

Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose means for calibrating an air quality monitor sensor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856